Fisk, J.
The sole question requiring our decision on this appeal is whether the county board of equalization has authority to raise individual assessments on property in an organized city, after the same have been equalized by the city board of review. The learned trial court answered such question in the negative, and we believe correctly so. Our reasons for this conclusion will be briefly stated. The various provisions of our revenue laws relative to the review and equalization of assessments for the purpose of taxation, as they were amended and re-enacted in 1897', as hereinafter stated, very clearly disclose that the legislative intent -was to adopt a scheme or system whereby the local boards of review, where there are such boards, shall equalize the assessments as between individual taxpayers, the county board of equalization as between the several assessment districts, and the State Board of Equalization as between *392the several counties. There are no local -boards of review in certain assessment districts, to wit, those districts not embraced in incorporated cities, towns, villages, or -organized civil townships, and hence it was necessar)r, in making such change, to provide for a local board of review as to assessments therein, or in other words to retain, to this extent, the old system. This was done by the first portion of section 1528 Rev. Codes 1905, which expressly confer-s such power on the -county board. The following portion of said section expressly confers upon such board the power, and imposes the duty, to examine and compare the assessments returned by the assessors of all the districts within the county, and to equalize the same throughout the county between -the several assessment districts. It is thus apparent that the county board acts in a dual capacity; i. e., as a board of review as to certain assessments, and as a board of equalization for the sole purpose of equalizing as between the several districts. As to individual assessments passed upon by the local boards of review, their action was intended, by the provisions of section 1528 aforesaid, to be final; but, by the rules embraced in subdivisions 1 to 5, inclusive, of said section, and also by certain provisions of section 1523, it is provided, in effect, that the county board shall hear and act on complaints of all individuals in respect to assessments, except the -complaints of residents of the districts as to personal property assessments. In so far as the latter section confers upon the county board the power -of acting -on individual assessments is concerned, it conflicts with the other section, but, to the extent that it deals with personal property assessments of individuals -who ar-e residents, it is in harmony therewith. The same may be said -of the rules aforesaid. This conflict arises by reason of careless legislating. By chapter 132, p. 376, Laws 1890, the Legislature enacted a complete -revenue statute, which is substantially a verbatim -copy of the Minnesota revenue law as contained in chapter 11, Gen. St. 1878. Under section 44 of the act of 1890 aforesaid, which corresponds to the same numbered section in the Minnesota act, the county board of equalization was given the power, and it was made a duty, to -equalize the assessments of the property throughout the county; their powers being in no way restricted to equalizing as between the various districts. Hence the rules -embodied in the subdivisions contained in said section were in harmony with the body of the section, and, for the same reason, section 1523 was in harmony therewith. In 18-97 another complete *393revenue law was enacted (chapter 126, p. 256, Laws 1897), which in the main is a re-enactment of the 1890 statute. Certain changes were made in the old law, and notably the section pertaining to-the duties of the county board of equalization, which is found in section 45 of the new law, being section 1528, Rev. Codes 1905. By this change the Legislature evidently intended as heretofore stated, to depart from the old system of permitting the county board to review individual assessments throughout the county so as to permit them to act as a board of review only as respects assessments in districts not embraced in an incorporated city, town, or village, or organized civil township having a local board of review, and as to all other assessments they were to equalize the same only between the several assessment districts. The whole difficulty in construing this section as thus amended is occasioned by the fact that the rules embraced in subdivisions 1 to 5, inclusive, found in said section as well as the provisions in section 1523 relating to local boards of review, are retained without material change, although some of the provisions of such rules, and of section 1523, are obviously inconsistent with the section as thus amended.
It is elementary that our duty, so far as possible, is to harmonize the various provisions so as to give effect to the legislative intent. This can be done only by holding that such rules in so far as they are applicable to the duties of the -county board as a board of review, shall be construed as referring merely to the discharge of such duties, and that those rules which are applicable to the duties of the board when acting either as a board of review, or as an equalization board for the purpose of equalizing between the districts, shall have the same application as they had under the prior statute. In no other way -can we give effect to the clear legislative intent to restrict the power of the county board to that of equalizing merely between the various districts, except in districts having no local board of review. This construction is not a strained one, and is fully justified by the well-settled rules of statutory construction. Furthermore it harmonizes section 1528 with section 2722, Rev. Codes 1905, which latter section expressly provides that no individual assessment in cities shall be changed by the county board. Section 2722 is a mere continuation of such section as enacted by chapter 33, p. 110, Laws 1893, but its enactment in 1893 operated as an implied repeal of section 1528 as that section stood under the 1890 statute, in so far as it conflicted therewith, and the re-enactment ’ of section 1528 *394by Acts 1897, p. 272, c. 126, § 45, not being inconsistent thereto, but in strict harmony therewith, did not have the effect of impliedly repealing section 2722. As to certain provisions in section' 1523 they cannot be harmonized with section 1528, and hence, under well-settled rules of statutory construction, the amended section, being the latest expiession of the legislative will, must control, and the inconsistent provisions of the other section must be deemed to be repealed by necessary implication. It will be noticed that section 1523 is a mere continuation of the same section found in the 1890 act. 26 Am. & Eng. Enc. of Law, 713, and cases cited.
Our conclusion, therefore, is, that the county board acts in a dual capacity: First, as a board of review to review and adjust assessments in districts having no local board of review; and, second, as a board of equalization to equalize the assessments merely between the various assessment districts; that as a board of review it may raise or lower valuations upon classes of property, and also upon individual property, but as a board of equalization it may raise or lower the valuation of classes of property only so as to equalize the assessments as between the districts. The property in question being within the city of Casselton, the action of its local board of review was final, and hence the county board had no power to raise plaintiff’s assessment.
Judgment affirmed.
Spalding and Carmody, JJ., concur.- Morgan, C. J., not participating.